Exhibit 21 AMCOL INTERNATIONAL CORPORATION SUBSIDIARY LISTING COMPANY NAME COUNTRY STATE OWNERSHIP % ADAE SKA Poland AMCOL Australia Pty Ltd Australia AMCOLL de Mexico, S.A. de C.V. Mexico AMCOL DongMing Industrial Minerals Co., Ltd. China AMCOL Health & Beauty Solutions, Inc. USA DE AMCOL (Holdings) Ltd. England AMCOL International B.V. Netherlands AMCOL International Holdings Corporation USA DE AMCOL International (Thailand) Ltd. Thailand AMCOL Korea Ltd. Korea AMCOL Mauritius Mauritius AMCOL MinChem(Jianping) Co. Ltd. China AMCOL Minerals and Materials (India) Pvt Ltd. India AMCOL Minerals and Materials Singapore Pte. Ltd. Singapore AMCOL Minerals Eu Limited England AMCOL Minerals Europe Limited England AMCOL Minerals Madencilik San Ve Tic A.S. Turkey AMCOL SKA Poland American Colloid Company USA DE Ameri-Co Carriers, Inc. USA NE Ameri-Co Logistics, Inc. USA NE Bonmerci Investments 103 (Pty) South Africa Batlhako Mining Ltd South Africa 74 CETCO Czech Czech Republic CETCO do Brazil Servicios de Construcao Ltda Brazil CETCO do Brasil Services Productos e de Meio-Abiente Ltd. Brazil CETCO Europe Limited England CETCO France France CETCO Germany Germany CETCO Holdings B.V. Netherlands CETCO Iberia Construcciones y Servicios Spain CETCO Iberia S.L. Spain CETCO Korea Ltd. Korea CETCO Lining Technologies India Pvt. Ltd. India 80 CETCO Oilfield Services Company Limited Canada Ontario CETCO Oilfield Services Limited UK CETCO Oilfield Services Pty. Ltd. Australia CETCO Oilfield Services Asia Ltd. Malaysia CETCO Oilfield Services Company LLC USA DE CETCO Oilfield Services Nigeria Limited Nigeria CETCO-POLAND Sp. z o.o Poland CETCO Poland SKA Poland CETCO Technologies (Suzhou) Co. Ltd. China Colloid Environmental Technologies Company LLC USA DE CVE CETCO Latino America Limitada Chile Ingeniería y Construcción Cetco Limitada Chile Montana Minerals Development Company USA MT Nanocor, LLC USA DE Continued… COMPANY NAME COUNTRY STATE OWNERSHIP % Poland Fundsz Inwestycyjny Zamkniety Poland Pt. CETCO Oilfield Services Indonesia Indonesia Volclay International LLC USA DE AMCOL (Tianjin) Industrial Minerals Co., Ltd. China Volclay South Africa (Proprietary) Limited South Africa Volclay Trading (Proprietary) Limited South Africa AMCOL Tianyu China 95
